Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Intercepts More High Grade Gold at Madsen Fork Zone << Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR "Claude Intercepts 31.03 g/tonne over 2.70 meters (0.90 oz/t over 8.86 feet)" >> SASKATOON, Dec. 11 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) today reported on its most recent gold exploration results from the Fork Zone area of the Madsen property located at Red Lake, Ontario. The highlights of assay results include: << Hole ID Grams / Length Ounces / Length Tonne (m.) Ton (ft.) RUM-08-41 12.98 1.12 0.38 3.67 RUM-08-52 31.03 2.70 0.90 8.86 RUM-08-66 31.37 1.00 0.91 3.28 Including 125.19 0.25 3.64 0.82 RUM-08-68 49.83 1.30 1.45 4.27 >> The most recent Fork Zone assays continue to identify significant zones of gold mineralization and augment prior drilling results in which Claude Resources intercepted 17.32 g/t over 10.33 metres (0.61 oz./t over 33.89 ft.) as announced in an April 16, 2008 media release. The current geological interpretation of the Fork Zone has identified at least two sub-parallel, moderately southeast-dipping shear systems that host southwest plunging ore-shoots. The mineralized shear systems have been intercepted over a strike length in excess of 450 meters and they remain open along strike and at depth. The Fork Zone is located only 500 meters from underground infrastructure at the Madsen mine and mid-way between the Starratt-Olsen and Madsen mines. "The multiple, sub-parallel lenses, proximity to established infrastructure and shallow depth of the system are encouraging for the continued expansion of the high grade resources associated with the Mafic/Ultramafic trend," says Brian Skanderbeg, Vice President Exploration at Claude Resources Inc. A longitudinal section of the Fork Zone, location map on the Madsen exploration property and the full Fork Zone exploration results to date are available on the Claude Resources website at www.clauderesources.com. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice-President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to Accurassay Laboratories in Thunder Bay, Ontario, an ISO approved facility.
